Title: To Thomas Jefferson from Sulayman Melmelli, 31 December 1805
From: Melmelli, Sulayman
To: Jefferson, Thomas


                  Sidi Suliman Mella Menni Ambassador Plenipotentiary from his Excellency Hamouda Bashaw Bey, of Tunis, to his Excellency the President of the United States of America,
                  Health,
                  In compliance with my instructions from his Excellency the Bashaw of Tunis, I have the honor in the name of my Master, to wish you the most perfect health, and prosperity, and to inform you, that since the commencement of the War between the United States of America, and the Regency of Tripoli, that his Excellency the Bashaw of Tunis, has observed the strictest, neutrality, neither has he permitted his Subjects directly, or indirectly to assist that Regency with Vessels, Arms, Amunition, provisions, troops, or cash, but entirely left them to their own resources for altho it is true, that he considers the Bashaw of Tripoli and his subjects as his Brothers; he, nevertheless considers your Excellency, and your Nation, as his friends.
                  I am likewise commanded to inform your Excellency that in the month of last April a small Xibeck, commanded by Raiz Hassan bo’ All’y; sailed from Monestere, a small port to the eastward of Tunis upon a Cruize, during which she captured two Sicilian Vessels our enemies, on their return towards Tunis, being off Tripoli they endeavoured to enter that Port for the purpose of supplying themselves with fresh water, and provisions, when they were captured by the American Commodore, who believed them to be Tripolitans; but on examining the Cruisers Passport he declared it to be of an old date, and that he considered them as Pirates, and sent them into Malta. When his Excellency the Bashaw was informed of that event, by his Agent at Malta under ‘date of the 24th of May, he immediately sent for Mr. Davis your Excellency’s Chargé des affaires at our Court, and informed him of the affair, as it had been reported to him; Mr Davis answer’d that he was inform’d that the vessels in question, were captured in consequence of the Cruizer navigating under the protection of a false Passport. His Excellency immediately wrote a letter to the Commodore, and desired Mr. Davis to accompany it with a letter from himself, requesting him to inform the Commodore that the Vessel was a Cruiser of Tunis; that if the Commodore would send her to Tunis, for examination, that he would pledge himself to give the Commodore full satisfaction, if he found that any of the papers were irregular, that he would make an Example of her Raiz, in order to deter others from similar improper conduct.
                  Whether Mr Davis wrote in a conciliating, or an unfriendly manner, his Excellency is not informed, but the result implies the latter, otherwise why did your Excellency’s Squadron, parade in his Ports. it is true the Commodore answered his Excellency’s letter, but he done it in a very disrespectful manner, it was presented to him without cover, or Seal, and contained a Negative to his demand, couch’d in improper terms, as your Excellency will perceive by the said letter herewith submitted.
                  I am commanded to inform your Excellency, that had my Master Hamouda Bashaw acted from the impulse of the moment, that he would immediately have declared War against your Excellency’s Nation; but when he considered that his Seal was to the Treaty, the terms of which declares that no hostility shall commence by either of the contracting powers, until after the expiration of one year, from the commencement of any dispute, he sacrificed his resentment, to a punctilious observance of his promises, consider then his surprize, when in the short period of seventeen days from the reception of the Commodore’s letter, he beheld the whole American Squadron paraded in the Bay of the Goulette, with a very hostile appearance, and after three days had expired he was presented with two letters, the one from Consul Lear, and the other from the Commodore of the Squadron, the former enclosing a letter from his Excellency the President of the United States, couch’d in a polite and friendly Stile, as was that from Mr Lear, but the latter peremptorily demanding that his Excellency the Bashaw of Tunis, should in the period of thirty six hours, assent to its contents; to which I refer, it being among the papers which I had the honor to deliver to your Excellency.
                  The next impropriety that occured, was the consequence attending Mr Davis’s keeping said letters in the Consular house twenty four hours, before he presented them to his Excellency the Bashaw, consequently only twelve hours remained for deliberation and writing an answer a period too short, for the consideration of affairs of less importance; His Excellency nevertheless, requested Mr Davis to go on board the Squadron, and to inform the Commodore, and Consul Lear, that he was at peace with their Nation, that the doors were still open for accomodation, that to promote the end so much desired by him, he requested them to come on shore, and that he would endeavor to discuss the points in dispute, in an amicable manner.
                  Mr. Davis in his conversation with the Commodore; and Consul Lear, misrepresented his Excellency’s wishes, and among many insinuations, tending to foment discord observed, that the Bashaw of Tunis was a man-of words, but not of deeds; that he advised them by no means to trust themselves on shore at Tunis, but to take their measures without coming to any verbal explanation with the Bashaw, on whose word no dependance ought to be placed—The next day Mr Davis waited upon the Bashaw alone, and when his Excellency requested to be informed, what reason the Commodore and Mr Lear had assigned for not accompanying him, he answered, that he found them obstinate and that they had determined not to land, he then went on board the Squadron a second time, and we are impressed with the idea, that he further cemented discord between the parties, as appears by Consul Lear’s letter to the Bashaw sent by Captain Decatur of the Congress, with positive injunctions to deliver it into his Excellency’s hands, which implies a suspicion on their part, of Mr. Davis having acted contrary to their desires.
                  Notwithstanding, Mr. Davis had orders to accompany Captain Decatur to the presence of his Excellency, he came alone the next day; and when his Excellency again requested to be informed why the Commodore did not pay him the customary visit, Mr. Davis answered that the Commodore did not intend to visit his Excellency, and that if his Excellency, would not give him (Mr. Davis) a Copy of an answer to the Commodore’s letter, authenticated by the French, and British Consuls, that he would immediately leave the Regency of Tunis; His Excellency the Bashaw, answered that he considered himself an Independent Prince, and was not in the habit of having his public acts inspected into, by the Consuls of other Nations, nor would he ever admit of their interference, that he left it entirely at Mr. Davis’s own option; either to leave the Regency, or to remain, that he did not intend to enforce either of the measures contrary to his inclination, but only wish’d him to wait until the next day, as he intended to give him a letter for the Commodore of the Squadron, Mr. Davis negatived the Bashaw’s request, and said that he determined not to return to the Palace, that he intended to leave Tunis the next morning, and after meridian he took leave of his Excellency the Bashaw.
                  Captain Decatur conceiving it his duty to deliver Mr. Lear’s letter to his Excellency the Bashaw, before he left Tunis; called the American Dragoman, and gave him the letter privately, desiring him to give it into the Bashaw’s hands with all possible despatch, the Dragoman arrived at the Palace after dusk, and his Excellency was happy to find that the contents of the letter was conciliatory, and extremely different from the sentiments expressed by Mr Davis, which induced his Excellency to send an answer to it by one of his own officers, (to which I refer) as Mr. Davis & Captain Decatur, had left Tunis before it was prepared.
                  In the letter referred to, his Excellency the Bashaw expressed his desire to negotiate with Consul Lear; and the Commodore, but informed them that as Mr. Davis had left the Regency of Tunis without his consent, that he had determined not to permit him to come into his presence again, as he (Mr. Davis) had in every instance acted as an incendiary and had endeavored to foment discord, and embroil the affairs trusted to his management, by every species of misrepresentation.
                  Mr. Lear in answer to his Excellency’s letter, declared that it was his intention when he wrote the letter, which he had sent by Captain Decatur, to have paid his Excellency the Bashaw a visit, but that at present it was entirely out of his power, as all further communications would be conducted by the Commodore and Mr. Davis.
                  His Excellency the Bashaw conceiving that the doors of amicable negotiation, were shut against him, and that there remained no visible hope of an accomodation taking place, determined to send an Ambassador to your Excellency, vested with full powers to negotiate, and finally to adjust the existing differences; His Excellency in consequence of this determination wrote to Mr Lear, informing him that if the Commodore of the American Squadron, would accomodate said Ambassador with a passage to America, in any of the Ships under his command, that it would be agreeable to him, but if he had any objection to the measure, that he would immediately charter a neutral Vessel for his accomodation; as he was determined to make your Excellency acquainted with the particulars which have created the existing differences, in order that your Excellency may be enabled to decide upon the merits of the case, with impartiality and justice; and that his Excellency the Bashaw of Tunis, would await your Excellency’s decision.
                  The Commodore’s letter No 15 is a convincing proof, of the impartiality, and equity of the Bashaw’s determination, he therein states his approbation of his Excellency’s conduct, and exculpates himself by inculpating Mr. Davis.
                  Consul Lear’s letter No 16 is complimentary, and declares his opinion of the goodness of his Excellency the Bashaw’s heart, and promises to visit him on the next day.
                  According to promise, Consul Lear and the Officers of the Squadron, waited upon his Excellency the Bashaw; on the next day, and were received with respect; after Several conferences in which his Excellencey demanded the restitution of the before mentioned Tunisian Cruiser, and her two prizes; Consul Lear informed his Excellency, that he had wrote to his government upon the subject, and could not accede to his Excellency’s demand, before he received your Excellency’s orders to that effect; for which reason I am commanded by his Excellency the Bashaw of Tunis, to demand indemnification, for the loss his subjects have sustained in consequence of the capture of said Vessels, by the Ships of War of the United States of America.
                  I am likewise commanded to inform your Excellency that his Excellency the Bashaw of Tunis my Master, is in the habit of receiving presents, of Maratime and Military Stores, from almost every Nation, with whom he is at peace; some Nations send those Stores, as triennial presents; others arbitrarily, but from the United States of America, his Excellency has not received a single article under that title, the presents given in consequence of the stipulations of the Treaty of Peace, and Amity; being the only gratification he has ever received from your Excellency, notwithstanding His Excellency the Bashaw has continued his friendship to the American Nation, for near nine years; contrary to his customs with other Nations; it is true Consul Cathcart offered the Bashaw in your Excellency’s name, a permanent triennial present, of 24,000 dollars, which his Excellency did not think proper to accept, not being in want of Cash, but the Stores in question, are absolutely necessary for the defence, and welfare of his State; and is consistant with the customs which are established between the Regency of Tunis, and other Nations; and as your Excellency has abundance of those articles, my Master only demands a part of your superfluities, as a proof of your Excellency’s sincere friendship towards him; promising to reciprocate those acts of friendship, as much as circumstances will admit, when ever occasion furnishes him with opportunity: these sentiments I am commanded to make manifest to your Excellency, or your Minister verbally, while the Negotiation is pending.
                  I am likewise commanded to lay the papers numbered from one, to eighteen before your Excellency, as corroborating proof of the facts detailed in this Memorial, in order that your Excellency may be enabled to determine on the merits of the different points which I am ordered to discuss, not doubting but your Excellency’s decision will be such, as will promote our mutual interests, and the friendship and good understanding, which I pray God may exist between our respective Nations, to the end of time.
                  Requesting the honor of an answer, as soon as convenient; to your Excellency permit me, to tender your Excellency, the homage of my most profound respect.
                  Done at the City of Washington This 31st day of December in the Year of the Christian Hegira 1805.
                  
                     
                        signature in arabic 
                        GRAPHIC IN MANUSCRIPT 
                     
                  
                  
                     The Memorial to which this Certificate is annex’d, was compiled by the Subscriber, from the verval communications of Siddi Suliman Mella Menni; by order of the Honorable, the Secretary of State: when in the language of the United States, it was rendered into Italian, by Mr. Hatfield; and read to said Siddi Suliman Mella Menni, and his Interpreter; who both declared that it was as perfect a translation, of the instructions which he bears from his Excellency the Bashaw of Tunis, as the different idioms; in which his Sentiments were conveyed, would admit.
                     In testimony thereof I have hereunto subscribed my name at the City of Washington this 31 day of December, 1805.—
                  
                  
                     James Leander Cathcart 
                     
                  
               